                       cv 01732      TIW          Da         Lct
                                                                         IJQ               ry               97        Pag
05/17/05      0959    FAX                                   4ui                 CL




                                           UNITED      STATES        COURT      OF APPEALS

                                                   FOR      THE     FOURTH      CIRCUIT
                                                                                                                        FILED
                                                                                                            May       17     2005




                                                             No 051517
                                                                    CA03-1732--4TLW

 NATIONAL ASSOCIATION    FOP THE ADVANCEMENT  OF COLORED PEOPLE                                                                  __
 INCORPORATED    by its Conway Branch    CRAIG WILLIAMS LEWIS
 ELY       JRJOCELYN MERCER-BROWN   MERLE STEWART   WASHICA
 LITTLE   MICHAEL LITTLE    MICHAEL GOOD CHRISTOPHER COLEMAN
 BARBARA COLEMAN    ANTHONY  TONIC

                        Plaintiffs               Appellees




CITY OF MYRTLE  BEACH SOUTH CAROLINA    municipal
corporation within the State of South Carolina WARREN  GALL
in his official capacity as the Chief of the Myrtle Beach
Police Department

                        Defendants               Appellants

     EDWARDS       GREAT    RIBS    AND    MORE

                        Party-in-interest

                and

HORRY      COUNTY          body    politic       and     subdivision            of    the       State      of
South      Carolina

                        Defendant




                                                            ORDE

             Appellants       filed         motion       for       stay                         to   Rule        of    the
                                                                           pursuant

Federal       Rules   of Appellate          Procedure              and    the   appellees             responded
             The   Court    grants        the    motion      for                     The
                                                                     stay                   panel       expresses           no   view   as

to   the     ultimate merits of            the    case

             Entered at      the     direction         of    Judge                         with
                                                                          Luttig                     the    concurrence
of   Judge    Michael      and     Judge    Traxier


                                                                   Par    the    Court


                                                                   Is     Patricia                   Connor

                                                                                       CLERK




                                                                                                                                        DEF0001   7843
